Case 1:18-cv-06542-KAM-RLM Document 70 Filed 10/04/19 Page 1 of 2 PageID #: 258




GEORGIA M. PESTANA                      THE ClP^ OF NEWYORK                                 JAMESJIMENEZ
Acting Corporation Counsel                                                        Assistant Corporation Counsel
                                     LAW DEPARTMENT                                      phone: (212) 356-2670
                                            100 CHURCH STREET                              fax:(212) 356-3509
                                                                                        jjimenez@law.nyc. gov
                                           NEWYORK,N.Y. 10007

                                                                October 4, 2019
VIAECF
Honorable Roanne L. Mann
ChiefMagistrateJudge
Eastern District ofNew York
225 Cadman Plaza East
Brooklyn, NY 11201


                             Re:   Glint Tess v. Cit ofNewYork et al.
                                   No. 18-CV-06542 (KAM) (RLM)


Your Honor:


        I am the attorney assigned to represent defendants the City of New York, and
individually named defendants Jackson, Eltabib, Sanchez, Feder, Shtotland, Hussameldon,
Walker, Neimeyer, Dorisme, lecampo, and Alexander in the above-referenced matter.
Defendants write to respectfully request an extension of time in which to complete fact
discovery, from the current deadline of October 10, 2019, up to and including December 9, 2019,
and corresponding extensions of the deadlines to serve expert disclosures, from the current
deadlineofOctober 1.0, 2019, up to andincludingDecember9, 2019, and ofthe deadlineto file a
Pre-Motion Conference Request, from the current deadline of November 8, 2019, up to and
including January 7, 2020. No prior request for an extension of time to complete discovery has
beenrequested. This request is submittedwithplaintiffs consent.

        As background, Plaintiff alleges, inter alia, claims for false arrest, unlawful
imprisonment, unreasonable search, excessive force, indifference to medical needs, failure to
intervene, delay in arraignment, and for municipal liability pursuant to Monell stemming from
his June 16, 2016, arrest. The Court issued a scheduling order on April 10, 2019, with dates of
May 10, 2019, for parties to amend the pleadings, July 12, 2019, for Plaintiffto serve a medical
expert report, July 24, 2019, for a settlement conference, and October 10, 2019, for the
completion of fact discovery. See ECF Docket No. 9. However, as set forth below, an
enlargementofthe discoveryscheduleis needed.

       First, this matter was only recently reassigned to the undersigned and, accordingly, the
undersignedis still in the process ofdigestingthis matter. Second, due to Plaintiffs amendments
ofthe Complaint, there are several individuallynamed defendants for whom representation must

                                                   1
Case 1:18-cv-06542-KAM-RLM Document 70 Filed 10/04/19 Page 2 of 2 PageID #: 259




 be resolved before they canbe deposed/ Third, while Rule 26 disclosures, as well as, multiple
Responses and Objections to Interrogatories have been exchanged by the parties. Plaintiff has
recently served both an additional set of Interrogatories and Request for Production of
Documents and a Request for Admissions upon the Defendant that will, upon information and
belief, require extensive responses. Fourth, depositions have yet to be held in this matter, and as
there are potentially at least twenty five depositions to be held, including all currently named
individual defendants, depositions cannot be completed in the short time frame left before
October 10, 2019.

        Accordingly, in order to allow for time for (1) the undersigned to learn the record, (2) the
parties to exchange outstanding discovery, (3) this Office to resolve the representation of the
individually named defendants' and, (4) the parties to conduct depositions, "Defendants
respectfully request that the Court extend the time to complete fact discovery to December 9,
2019, and also grant corresponding extensions of the deadline to complete expert discovery to
December 9, 2019, and of the deadline to file a Pre-Motion Conference Request to January 7,
2020. Defendants thank the Court for its time and attention to this matter.




                                                                       Sincerely,


                                                                           es Jimenez
                                                                      Assistant Corporation Counsel

ec:     BY ECF
        Robert Marinelli, Esq.
        Attorney for Plaintiff
        305 Broadway, Suite 1001
        New York, NY 10007




 For the Court's information, certain individually named defendants were not served with process until September
16, 2019, accounting for the seeminglylate process ofresolving representation.
